Citation Nr: 1524915	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  04-28 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to February 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board adjudicated this appeal in a January 2006 decision, determining that the claim could not be reopened.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2007, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs, vacated the January 2006 decision, and remanded the matter to the Board for action consistent with the terms of the JMR.  In March 2012, the Board reopened the claim and remanded it for additional development. 

The Board remanded the case again in January 2014 and in September 2014.  The issue is again before the Board for appellate consideration.  


FINDING OF FACT

The Veteran's acquired psychiatric disorders, to include schizophrenia and major depressive disorder, had onset during his active service.  


CONCLUSION OF LAW

The criteria for service connection for the Veteran's acquired psychiatric disorder, to include schizophrenia and major depressive disorder, have all been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty in active military, naval or air service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

An injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in line of duty and not the result of the veteran's own misconduct when the person on whose account benefits are claimed was, at the time the injury was suffered or disease contracted, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105(a).  Section 105 creates a presumption that the condition first manifested during active service is "service-connected" in that the in-service element is met.  See Shedden 381 F.3d at 1167.  

Service treatment records document that the Veteran had a normal clinical evaluation at entrance into active service.  There are entries showing that he was seen in the mental health clinic in June 1978 although there are no notes as to the specifics of his symptoms or any diagnosis.  He did not undergo a medical examination at separation from service.  The Veteran's sister has reported that when he was separated from active service he exhibited psychiatric symptoms.  

Post-service, the Veteran was admitted to a private hospital in April 1985 and diagnosed with a schizophreniform disorder.  He was admitted to a VA Medical Center in January 1986 and diagnosed with atypical psychosis.  Following that treatment there are a significant number of records of psychiatric treatment up to the present.  

The most probative evidence showing that the Veteran's current psychiatric disorder had onset during service is the report of an examination afforded to him through QTC Medical Services, Inc. in June 2014.  This report is more probative than other evidence of record, including an August 2012 negative nexus opinion due to the respective underlying reasoning.  

The June 2014 examiner indicated review of the claims file and noted several entries.  He concluded that the Veteran was suffering from paranoid schizophrenia during service.  Ultimately, the examiner stated that it is less likely than not that the Veteran's psychiatric disorder was incurred in or caused by service.  However, the examiner's explanation for his opinion is actually compelling evidence that the Veteran's current psychiatric disorder had onset during his active service.  

The June 2014 examiner determined that the Veteran had been diagnosed with paranoid schizophrenia during service although it is unclear as to how he arrived at this conclusion.  More importantly, the examiner stated that during service the Veteran appears to have manifested behavior that is seen in prodromal phases of schizophrenia.  The examiner explained that this happens with the onset of schizophrenia which is seen most commonly in the ages of 18-25 and is marked by behavioral changes where the person appears strange to his superiors.  He stated that his is what appears to have happened in the Veteran's case.  The examiner also stated that at the time of the June 2014 examination interview, the Veteran had indeed suffered from schizophrenia at that time.  This statement was made following a statement that the Veteran had paranoid schizophrenia during service.  

The examiner stated that "[w]hile the vet presented with schizophrenia which was diagnosed in June 1978 his illness was not an incidental finding that was related to his being a vet."  

The report as a whole is best understood as an opinion that the Veteran has paranoid schizophrenia at present and it is the same paranoid schizophrenia that he had during his active service.  The examiner's negative nexus conclusion is based on an incorrect understanding that the evidence must show that the Veteran's service caused his disease.  As indicated above there is a statutory presumption that a disease or injury that has onset during service was incurred in the line of duty.  There is no evidence to rebut the presumption in this case; i.e., there is no evidence that the Veteran's schizophrenia that had onset during service was due to his own misconduct or abuse of alcohol or drugs.  Because the preponderance of evidence shows that the Veteran's current paranoid schizophrenia had onset during his active service, all elements of service connection have been met in this case and the appeal must be granted as to disability due to that disease.  

In that June 2014 examination report, the examiner also diagnosed major depressive disorder, recurrent, severe with psychotic features.  He reported that the symptoms of and impairment due to paranoid schizophrenia were separable from the symptoms of and impairment due those of the major depressive disorder, recurrent, severe with psychotic features and provided explanations.  The explanations included that the depressive disorder symptoms involved depressed mood, insomnia, and having no social life for example; while the schizophrenia involved delusions and thought process problems for example.  The explanations provided, when taking into consideration other evidence of record, particularly the report of the August 2012 examination report, leads the Board to the conclusion that to the extent that there are different diagnoses, both had onset during active service.   

Review of the claims file shows that the Veteran has received a significant amount of treatment for psychiatric symptoms.  For example, July 1987 private hospital records document a diagnosis of paranoid schizophrenia and include comments that the Veteran had attempted suicide twice in the past and was trying to fight with family members.  Private treatment notes from October 2002 include a diagnosis of paranoid schizophrenia and that the Veteran isolates most of the time.  

The August 2012 examiner provided only one psychiatric diagnosis, schizophrenia, undifferentiated.  That examiner found that the Veteran suffered from symptoms including depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and others.  That examiner attributed all of the symptoms to the Veteran's schizophrenia.  What the August 2012 examination report shows, when compared with the June 2012 report and the other evidence of record, is that there is a difference in opinion as to what symptoms are attributable to the Veteran's schizophrenia.  While the June 2014 examiner attributes his mood and social symptoms to major depressive disorder, the differences in diagnoses and attribution of symptoms between the two examiners ultimately leads the Board to the conclusion that the nexus and inservice elements are also met with regard to the major depressive disorder diagnosed by the June 2014 examiner.  

In summary, all elements have been met for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia and major depressive disorder, in this case.  Hence, the appeal must be granted.  Because the Board is granting the appeal in full, any defect in VA's duties to notify and assist the Veteran with regard to obtaining evidence to substantiate his claim is no more than harmless error and need not be discussed further.  

ORDER

Service connection for an acquired psychiatric disorder, to include paranoid schizophrenia and major depressive disorder, is granted.  


____________________________________________
JOHN J. CROWELY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


